DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to application 17/383,268, filed on 07/22/2021.
2.	Claims 1-20 are pending.

Oath or Declaration
3.	Applicant(s) oath or declaration filed on 07/22/2021 are approved by the office.
Drawings
4.	The drawings and specifications filed on 07/22/2021 are approved by the office.
Information Disclosure Statement
5.	IDS filed on 07/22/2021 has been considered.
Foreign Priority
6.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 filed on 09/02/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al., (USPUB# 2020/0178198 A1) hereinafter Ding.

8.	Regarding Claim 1, Ding disclosed a method performed by a source edge enabler server for selecting a target edge application server in an edge computing system for a user equipment (UE) (see Fig.1), the method comprising: 
receiving, from an edge enabler client in the UE, a selection criteria for selecting the target edge application server (see para. [0054-0056] shows vehicle system (UE) information is received by Selection function); 
determining a need for an application context transfer for an application client in the UE (see para. [0081-0082] shows transfer using different information/contexts for the vehicle system); 
selecting the target edge application server for the application context transfer based on the selection criteria received from the edge enabler client (see para. [0081-0082]); and 
transmitting, to the edge enabler client, a notification about the selected target edge application server (see para. [0076-0078]).

Claim 11 recites A source edge enabler server that further includes limitations that are substantially similar to claim 1. Ding disclosed A source edge enabler server (See Fig.1). As such, is rejected under the same rationale as above.


monitoring a change in location of the UE; receiving, from a source edge application server, a request for UE application context transfer; receiving, from the edge enabler client, a request for UE application context transfer; and monitoring an overload condition in the source edge application server (see para. [0037] shows transfers based on location changes and [0040] shows load information monitored for edge server selection process).

10. Regarding Claims 3 and 13, Ding disclosed the method of claim 1, wherein the notification to the edge enabler client comprises information about a target edge enabler server associated with the target edge application server (see para. [0039-0040]).

11. Regarding Claims 4 and 14, Ding disclosed the method of claim 1, wherein the selection criteria is shared by the edge enabler client as part of an initial registration request to the source edge enabler server and wherein the selection criteria is associated with application client in the UE (see para. [0071] and [0136]).

12. Regarding Claims 5 and 15, Ding disclosed the method of claim 1, wherein the selection criteria is shared by the edge enabler client with the source edge enabler server, as part of an edge application server discovery request to the source edge enabler server (see para. [0136]).

13. Regarding Claims 6 and 16, Ding disclosed the method of claim 1, wherein the selection criteria comprises one of application client expected key performance indicators (KPIs) and application client minimum KPIs (see para. [0048]).

14. Regarding Claims 7 and 17, Ding disclosed the method of claim 1, wherein the selection criteria is related to one of a particular application or plurality of applications at the UE (see para. [0035]).

15. Regarding Claims 8 and 18, Ding disclosed the method of claim 1, further comprising: receiving, from the edge enabler client, an acknowledgement message triggering an application context transfer procedure; and initiating the application context transfer of the edge enabler client with the selected target edge application server (see Fig. 9 and [0092] operation 910 yes response message reads on acknowledgement message to start transfer procedure).

16. Regarding Claims 9 and 19, Ding disclosed the method of claim 1, wherein selecting the target edge application server for the application context transfer based on the selection criteria comprises: 
transmitting, to an edge configuration server, a request to determine a potential target edge enabler server serving the target edge application server based on the selection criteria (see para. [0055-0056]); 
receiving, from the edge configuration server, a list of potential target edge enabler servers in response to the request(see para. [0055-0056]); 
transmitting, to a potential target edge enabler server of the received list of potential target edge enabler 
receiving, from at least one of the potential edge enabler servers, a list of potential target edge application servers in response to the request (see para. [0055-0056]); and selecting the target edge application server for the application context transfer from the received list of potential target edge application servers based on the selection criteria (see para. [0055-0056]).

17. Regarding Claims 10 and 20, Ding disclosed the method of claim 1, wherein the target edge application server is selected by the edge enabler client in the UE (see para. [0020] shows MSP edge server as application server).

Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
A first server receives, from a client network application, a request for a network resource. The first server retrieves the requested network resource, where the requested network resource is handled by a second server that is different than the first server. The first server validates whether at least a portion of the retrieved network resource conforms to a set of one or more rules. If it does, the first server cryptographically signs the at least portion of the retrieved network resource thereby creating a digital signature. The first server transmits a response to the client network application that includes the at least the portion of the retrieved network resource and the digital signature. The client network application is configured to validate the first digital signature that validates that the portion of the network resource conforms to the set of rules. (Knecht ‘908)
Mobility management of edge computing resources in fifth generation new radio (5G NR) wireless networks. The techniques described enable authorizing user  ‘304)
Determining whether to transmit a media file to a selected edge server computer (204) of a content delivery network (202) based on cost value by the content delivery network. The media file is trans-coded from an encoding format to a selected encoding format when the selected encoding format is different from the encoding format by the content delivery network. The media file is transmitted to the selected edge server computer. The media file is stored in the selected encoding format by the selected edge server computer. (Freyria et al.  ‘667)
a first computing device, maintains a set of connections for the first computing device; intercepts a request from a software application executing on the first computing device to establish a connection with a second computing device; selects from the set of connections an available connection; and assigns the available connection to the software application for connecting to the second computing device. (Papakipos et al.  ‘385)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/DAVOUD A ZAND/Primary Examiner, Art Unit 2443